TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00575-CR


                                     Amos Simms, Appellant

                                                v.

                                   The State of Texas, Appellee


               FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-17-904069, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Amos Simms seeks to appeal a judgment of conviction for possession

of a controlled substance. See Tex. Health & Safety Code § 481.116(c). The trial court has

certified that (1) this is a plea-bargain case and Simms has no right of appeal, and (2) Simms has

waived the right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed for Want of Jurisdiction

Filed: October 4, 2018

Do Not Publish